                            UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF TEXAS

                                  SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                        ║
                                                ║
v.                                              ║ CRIMINAL NO. SA 11 CR 516 (3) XR
                                                ║
MEHRDAD ANSARI                                  ║

                                 NOTICE OF APPEARANCE

TO THE HONORABLE XAVIER RODRIGUEZ, UNITED STATES DISTRICT JUDGE:

        The United States of America hereby gives notice that Assistant United States Attorney

William R. Harris will be serving as co-counsel to lead prosecutor Mark T. Roomberg in this

case.

                                     Respectfully submitted,

                                     JOHN F. BASH
                                     United States Attorney

                                               /s/
                                     WILLIAM R. HARRIS
                                     Assistant United States Attorney
                                     Ohio State Bar No. 0017818
                                     601 N.W. Loop 410, Suite 600
                                     San Antonio, Texas 78216-5597
                                     (210) 384-7025
                                     (210) 384-7028 FAX
                                     Bill.Harris@usdoj.gov
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of this Notice of Appearance will

be served by the ECF/CM system on all counsel of record this 16th day of March 2020.



                                              /s/
                                    WILLIAM R. HARRIS
                                    Assistant United States Attorney




                                              2
